Citation Nr: 1108574	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  97-23 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and a bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from September 1954 to July 1956.

A review of the evidence of record reveals that in a June 2007 decision, the Board of Veterans' Appeals (Board) denied entitlement to service connection for a chronic acquired psychiatric disability, to include PTSD, depression, and a bipolar disorder. Also denied was the claim for a total rating based on unemployability due to the severity of service-connected disability. The Veteran appealed the denial of the claim for service connection for a chronic acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court granted a Joint Motion to Vacate and Remand the Board's June 2007 decision and the case was remanded to the Board for further action by Order dated in January 2008. The case was then remanded by the Board in May 2008 for further development. The Veteran was accorded a comprehensive authorized psychiatric examination in December 2008.

The Board in July 2009 remanded the case for additional development.  The Board remanded the case again in November 2010 in order to afford the Veteran delivery of the most recent SSOC at his most recent address of record.  The case now returns for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon careful review of the claims file, the Board has discovered that a report of an  August 2006 VA examination for compensation purposes addressing the Veteran's claimed psychiatric disability is not represented by a complete copy of that report within the claims file.  While an August 2006 addendum opinion to that report is contained in its entirety, the original examination report dated in August 2006 is represented in the file by only the first page of that report.  It appears likely that the entire report may have been previously represented in the claims file, as it was relied upon in the Board's June 2007 decision (which decision was vacated, as noted in the Introduction, supra).  Whatever oversight may have led to the absence of the entire report from the claims file should be remedied prior to further adjudication of the claim.  The Board in its adjudication must consider the entire history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Due process requires that the RO or AMC must again adjudicate the claim once the complete August 2006 examination report is associated with the claims file, with issuance of a supplemental statement of the case (SSOC) prior to the Board's readjudication of the claim.  38 C.F.R. §§ 19.31, 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file a copy of the complete report of VA mental disorders examination for compensation purposes conducted on August 2, 2006. 

2.  Thereafter, the RO or AMC should review the appealed claim in light of the newly obtained complete record of that August 2, 2006 examination and all other evidence of record.  If the claim is denied, afford the Veteran and his authorized representative the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



